 



EXHIBIT 10.54
PRIMETRUST BANK
2005 STATUTORY-NONSTATUTORY STOCK OPTION PLAN
     1. Purpose. The purpose of this PRIMETRUST BANK 2005 Statutory-Nonstatutory
Stock Option Plan (the “Plan”) is to motivate Participants (as defined herein),
thereby benefitting the stockholders of PRIMETRUST BANK, a Tennessee corporation
(“Corporation”). In furtherance of this purpose, the Plan is to advance the
interests of Corporation by stimulating the efforts of key employees, directors
and consultants, increasing their desire to continue in their employment with or
services to the Corporation, assisting Corporation in competing effectively with
other enterprises for the services of new employees and directors necessary for
the continued improvement of operations, and to attract and retain the best
possible personnel for service as employees, officers and directors of
Corporation. Accordingly, the Plan is designed to promote the interests of
Corporation and its stockholders, and, by facilitating stock ownership on the
part of such directors, officers and employees, to encourage them to acquire a
proprietary interest in Corporation and to remain in its employ and service.
     2. Definitions. The following meanings shall be ascribed to the terms set
forth in this Section:
     “Board” means the Board of Directors of Corporation.
     “Cause, as used in Section 12 of this Plan, means the engaging by a
Participant in illegal conduct that is materially and demonstrably injurious to
the Corporation unless otherwise defined in an agreement between Participant and
the Corporation.
     “Change in Control” means the occurrence of any of the following:
          (a) The Corporation has actual knowledge that any person or entity
other than the
          Corporation, a subsidiary of the Corporation, or any employee benefit
plan sponsored by the Corporation or subsidiary has acquired the beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), directly or indirectly, of 25% or more of the
then outstanding Stock (other than upon conversion of any then outstanding
Convertible Preferred Stock);
          (b) A tender offer is made to acquire securities of the Corporation
entitling the holders thereof to 25% or more of the voting power to elect
directors of the Corporation;
          (c) A solicitation subject to Rule 14a-11 under the Securities
Exchange Act of 1934, as amended (or any successor Rule) relating to the
election or removal of 50% or more of the members of the Board shall be made by
any person or entity other than the Corporation;
          (d) Individuals who constitute the Board immediately prior to any
meeting of stockholders (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof;

 



--------------------------------------------------------------------------------



 



          (e) The stockholders of the Corporation shall approve a merger,
consolidation, share exchange, division or other reorganization of the
Corporation as a result of which the stockholders of the Corporation immediately
prior to such transaction shall not hold, directly or indirectly, immediately
following such transaction 51% or more of the voting power to elect directors of
(i) the surviving or resulting corporation in the case of a merger or
consolidation, (ii) the acquiring corporation, in the case of a share exchange,
or (iii) each surviving, resulting or acquiring corporation which, immediately
following such transaction, in the case of a division, holds more than 15% of
the consolidated assets of the Corporation immediately preceding such
transaction; or
          (f) The stockholders of the Corporation shall approve a complete
liquidation and dissolution of the Corporation or the sale or other disposition
of all or substantially all of the assets of the Corporation other than to a
wholly-owned subsidiary of the Corporation.
          Notwithstanding the occurrence of any of the foregoing, the Board may
determine, if it deems it to be in the best interest of the Corporation and
consistent with a good faith interpretation of this Plan, that an event or
events otherwise constituting a Change of Control shall not be so considered.
Such determination shall be effective if it is made by the Board prior to the
occurrence of an event that otherwise would be or probably will lead to a Change
in Control or after such event if made by the Board a majority of which is
composed of all directors who were members of the Board immediately prior to the
event that otherwise would be or probably will lead to a Change in Control. Upon
such determination, such event or events shall not be deemed to be a Change in
Control for any purposes under this Plan.
     “Change in Control Price” means the highest closing price per share paid
for the purchase of stock in a national securities market during the ninety day
period preceding the date the Change in Control occurs.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Committee or Committees chosen by the Board to
administer the Plan, as provided in Section 5(a) hereof.
     “Fair Market Value of Stock” means the closing price of the shares of Stock
on a national securities exchange on which it is principally traded on the day
on which such value is to be determined or, if no shares were traded on such
day, on the next preceding day on which shares of Stock were traded, as reported
by the National Quotation Bureau, Inc. or other national quotation service. If
the shares are not traded on a national securities exchange but are traded in
the over-the-counter market, Fair Market Value of Stock means the closing
“asked” price of the shares in the over-the-counter market on the day on which
such value is to be determined or, if such “asked” price is not available, the
last sales price on such day or, if no shares of Stock were traded on such day,
on the next preceding day on which shares of Stock were traded, as reported by
the National Association of Securities Dealers Automated Quotation System
(NASDAQ) or other national quotation service. If the Stock is traded neither on
a national securities exchange nor in the over-the-counter market, the Fair
Market Value of Stock shall be determined based

-2-



--------------------------------------------------------------------------------



 



upon such factors as the Board or Committee, as applicable, shall reasonably
deem appropriate, including without limitation prices or values at which the
Stock has most recently been issued to third parties or redeemed or purchased
from stockholders.
     “Incentive Stock Option” has the meaning ascribed in Section 422 of the
Code.
     “Non-Employee Director” is defined in Section 5(a).
     “Non-Qualified Stock Option” means all Options which do not qualify as
Incentive Stock Options such as those granted to Non-Employee Directors.
     “Option” means an award of an Incentive Stock Option or Non-Qualified Stock
Option pursuant to this Plan.
     “Option Agreement” means the written instrument from the Committee to
Participant describing the terms of the Option.
     “Option Price” means the exercise price of an Option.
     “Option Stock” or “Stock” means the common stock of Corporation.
     “Participant” means a person to whom an Option has been granted.
     3. Effective Date of Plan; Term. The Plan is effective July 19, 2005, the
date on which the Board of the Corporation approved the Plan; provided, however,
the Plan shall not be effective and all Options granted pursuant to the Plan
shall be null and void unless the Plan is adopted by the shareholders of the
Corporation within one year following the effective date. No Options intended to
be Incentive Stock Options may be granted after the tenth anniversary of the
effective date of the Plan.
     4. Shares Subject to the Plan. The aggregate number of shares of Stock
available for grant under the Plan is One Hundred Sixty-Five Thousand (165,000)
subject to adjustments as provided in Section 9 herein. The Committee may
allocate the Options between Options which are Incentive Stock Options and
Options which are Non-Qualified Stock Options as the Committee determines in its
sole discretion. Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held in the treasury of Corporation. In the event
that, prior to the end of the period during which Options may be granted under
the Plan, any Option under the Plan expires unexercised or is terminated or
surrendered without being exercised, in whole or in part, the number of shares
theretofore subject to such Option or the unexercised or terminated portion
thereof, shall be added to the remaining number of shares of Stock available for
grant as an Option under the Plan, including a grant to a former holder of such
Option, upon such terms and conditions as the Committee shall determine, which
terms may be more or less favorable than those applicable to such former Option.
     5. Administration of the Plan by the Committee.

-3-



--------------------------------------------------------------------------------



 



     (a) The Committee. The Plan shall be administered by the Committee, whose
members shall be appointed from time to time by, and shall serve at the pleasure
of, the Board. The members of the Committee shall be non-employee directors of
the Corporation within the meaning of Rule 16b-3(b)(3) of the United States
Securities and Exchange Commission (or any successor rule) (“Non-Employee
Directors”). The Board, in its discretion, may appoint separate committees
consisting of Non-Employee Directors to administer the Incentive Stock Options
and the Non-Qualified Stock Options. No member of the Committee shall be liable
for any action taken, or determination made, hereunder in good faith. Service on
the Committee shall constitute service as a director of Corporation so that
members of the Committee shall be entitled to indemnification and reimbursement
as directors of Corporation pursuant to its Charter and Bylaws. The Committee
may take action only upon the agreement of a majority of the entire Committee.
Any action which the Committee takes through a written instrument signed by a
majority of its members shall be as effective as though taken at a meeting duly
called and held.
     (b) Powers of the Committee. Subject to the express provisions of the Plan,
the Committee may interpret the Plan, prescribe, amend and rescind rules and
regulations relating to it and make all determinations it deems necessary or
advisable for the administration of the Plan. The powers of the Committee shall
include plenary authority to administer and interpret the Plan, and subject to
the provisions hereof, to determine the persons to whom Options shall be
granted, the number of shares subject to each Option, the terms and provisions
of each Option, and the date on which Options shall be granted. In making such
determinations, the Committee may take into account the nature of the services
rendered by such Participants, or classes of Participants, their present and
potential contributions to Corporation’s success and such other factors as the
Committee, in its discretion, shall deem relevant. Any interpretation of Options
intended to be Incentive Stock Options shall be made in such a manner that they
continue to be Incentive Stock Options. Accordingly, the Committee shall
determine, as soon as practicable after the effective date of the Plan and at
any time and from time to time thereafter, (i) the persons who are eligible,
(ii) the number of shares of Stock which an eligible person may purchase
pursuant to an Option, (iii) the price of each share of Stock subject to the
Option and (iv) the terms on which each share of Stock subject to the Option may
be purchased.
     (c) Conclusiveness of Determinations. Any action taken by the Committee or
by the Board with respect to the implementation, interpretation, or
administration of the Plan shall be final, conclusive and binding. The
Committee’s determinations under the Plan, including, without limitation,
determinations as to the persons to receive awards, the terms and provisions of
such awards and the agreements evidencing the same, need not be uniform and may
be made by it selectively among persons who receive or are eligible to receive
awards under the Plan, whether or not such persons are similarly situated.

-4-



--------------------------------------------------------------------------------



 



     6. Options.
     (a) Grant of Options. Incentive Stock Options and Non-Qualified Stock
Options may be granted under the Plan by the Committee for the purchase of
Stock. Options shall be subject to such terms and conditions, shall be
exercisable at such times, and shall be evidenced by such form of written option
agreement between Participant and Corporation, as the Committee shall determine;
provided, that such determinations are not inconsistent with the other
provisions of the Plan. The Committee shall have authority to grant Options
exercisable in whole or in part at any time during their term. Option Agreements
need not be identical.
     (b) Restrictions on the Grant of Incentive Stock Options. No Option
intended to be an Incentive Stock Option shall be granted to any person owning,
within the meaning of Sections 422 and 424 of the Code, Stock of Corporation
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of Corporation unless the provisions of Section 7(a) and
(b) hereof are complied with. In any one calendar year, no individual shall
receive Options to purchase Stock under any plan of Corporation intended to be
Incentive Stock Options to the extent that the Stock subject to such Options
exercisable for the first time by an individual during any calendar year has an
aggregate Fair Market Value (determined at the time the Options are granted) in
excess of $100,000.
     (c) Persons Eligible to Receive Options. The persons who shall be eligible
to receive Options granted hereunder intended to be Incentive Stock Options
shall be those key employees and officers of Corporation who are selected by the
Committee from time to time. Persons designated by the Committee who are
eligible to receive Non-Qualified Options hereunder need not be employees of
Corporation, and generally will be non-employee directors or advisory directors
of Corporation. A Participant may hold more than one Option. The Committee shall
determine the terms for payment by each Participant for his shares of Option
Stock. Such terms shall be set forth in the Option Agreement. The terms for
payment so set by the Committee may vary from one Participant to another.
     7. Terms and Exercise of Options.
     (a) Option Price. The Option Price to be paid by Participant to Corporation
upon exercise of the Option shall be determined by the Committee on the date of
the grant of the Option and shall be set forth in the Option Agreement. No
Option shall have an Option Price less than the Fair Market Value of the Stock
on the date of the grant. If any Option intended to be an Incentive Stock Option
is granted to any person holding Stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of Corporation, the
Option Price shall be not less than one hundred ten percent (110%) of the Fair
Market Value of the Stock on the date of the grant.

-5-



--------------------------------------------------------------------------------



 



     (b) Term. Each Option granted under the Plan shall be exercisable only
during a term commencing on the date when the Option was granted and ending
(unless the Option shall have terminated earlier under other provisions of the
Plan) on a date to be fixed by the Committee, but not later than ten (10) years
from the date of grant in the case of any Option intended to be an Incentive
Stock Option, subject to the following limitations:
     (i) any Option intended to be an Incentive Stock Option which is granted to
any person possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of Corporation shall be exercisable not later than
five (5) years from the date of grant; and
     (ii) any Option intended to be an Incentive Stock Option may not be
exercisable more than three (3) months after Participant ceases to be an
employee of Corporation.
     (c) Death or Disability. Upon the death or disability (within the meaning
of Section 22(e)(3) of the Code) of a Participant holding a Non-Qualified Stock
Option, in the absence of terms in the Option Agreement to the contrary, the
Option may be exercised, to the extent not previously exercised, by
Participant’s legal representative, the legatees of the Option under
Participant’s Will or the distributees of the Option under the applicable laws
of descent and distribution until the Termination Date, but only to the extent
that the Option would otherwise have been exercisable by Participant. Upon the
death of a Participant holding an Incentive Stock Option, in the absence of
terms in the Option Agreement to the contrary, the Option may be exercised, to
the extent not previously exercised, by Participant’s legal representative, the
legatees of the Option under Participant’s Will or the distributees of the
Option under the applicable laws of descent and distribution until the
Termination Date, but only to the extent that the Option would otherwise have
been exercisable by Participant. Upon the disability of a Participant holding an
Incentive Stock Option, the Option may be exercised by Participant or
Participant’s legal representative, to the extent not previously exercised,
until the earlier of the termination date for such Option or the date occurring
one year from the date of the termination of Participant’s employment due to
disability.
     (d) Exercise of Options. Options shall be exercised by delivering or
mailing to the Committee (i) a notice and “investment letter” in the form
prescribed by the Committee, specifying the number of shares to be purchased;
and (ii) check payable to Corporation or such other medium of payment as the
Committee shall approve, in an amount equal to the Option Price plus any
withholding tax required by law as determined by Corporation. Upon receipt of
each of the foregoing, Corporation shall promptly deliver to Participant a
certificate or certificates for the Stock purchased, without charge to
Participant for issue or transfer tax. The stock certificate may, at the request
of Participant, be issued in Participant’s name and the name of another person
as joint tenants with the right of survivorship, provided that any restrictions
upon such Stock shall apply equally to such joint tenant. In the event that such
shares are not registered under the Securities Act of 1933, such certificates
shall bear the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES
ACT (“STATE

-6-



--------------------------------------------------------------------------------



 



ACTS”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH SHARES ARE
REGISTERED UNDER SUCH ACT AND EACH RELEVANT STATE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO CORPORATION IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS
NOT NECESSARY.

-7-



--------------------------------------------------------------------------------



 



     (e) Transferability of Options. No Option may be transferred, assigned,
pledged or hypothecated (whether by operation of law or otherwise), except that
an Option may be transferred upon the death of a Participant as provided by
Participant’s Will or the applicable laws of descent or distribution. No Option
shall be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Option,
or levy of attachment or similar process upon the Option not specifically
permitted herein shall be null and void and without effect. Notwithstanding the
provisions of this Section, a Participant, at any time prior to his death, may
assign all or any portion of a Non-Qualified Stock Option to (i) his spouse or
lineal descendant, (ii) the trustee of a trust for the primary benefit of his
spouse and lineal descendant, (iii) a partnership of which his spouse and lineal
descendants are the only partners, or (iv) a tax exempt organization as
described in Section 501(c)(3) of the Code. In such event, the permitted
transferee will be entitled to all of the rights of Participant with respect to
the assigned portion of such Non-Qualified Stock Option, and such portion of the
Non-Qualified Stock Option will continue to be subject to all of the terms,
conditions and restrictions applicable to the Option, as set forth herein and in
the related Option Agreement, immediately prior to the effective date of the
assignment. Any such assignment will be permitted only if (i) Participant does
not receive any consideration therefore, and (ii) the assignment is expressly
permitted by the applicable Option Agreement, as approved by the Committee. Any
such assignment shall be evidenced by a written document executed by
Participant, and a copy thereof shall be delivered to Corporation prior to the
assignment.
     (f) Obligation to Exercise Option. The granting of an Option shall impose
no obligation upon a Participant to exercise such Option.
     8. Participant’s Rights. No person shall have the rights of a stockholder
by virtue of an Option except with respect to Stock actually issued to the
stockholder, and issuance of Stock shall confer no retroactive rights to
dividends. Nothing in the Plan or any Option Agreement entered into pursuant to
the Plan shall confer upon any Participant the right to continue as a member of
the Board of Corporation or affect any right which Corporation may have to
remove such Participant as a director of Corporation. Nothing in this Plan or in
any Option Agreement shall confer upon any employee any right to continue in the
employ of Corporation or interfere in any way with the right of Corporation to
terminate his employment at any time.
     9. Adjustments. In the event of the declaration of any stock dividend on
the Stock or in the event of any reorganization, merger, consolidation,
acquisition, separation, recapitalization, split-up, combination or exchange of
shares of Stock, or like adjustment, the number of shares of Stock and the class
of shares of Stock available pursuant to the Plan, and the Option Prices, shall
be adjusted by appropriate changes in the Plan and in any Option Agreement
outstanding pursuant to the Plan. Any such adjustment to the Plan or to Option
Agreements or Option Prices shall be made by action of the Committee, whose
determination shall be conclusive; provided, however, that each Option granted
pursuant to the Plan intended to be an Incentive Stock Option shall be so
adjusted as to continue to qualify as an Incentive Stock Option. Notwithstanding
the foregoing, in the event of such a reorganization, merger, consolidation,
acquisition, separation, recapitalization, split-up, combination or exchange of
shares of stock, or like adjustment which results in substantially all the
shares of the Stock of

-8-



--------------------------------------------------------------------------------



 



Corporation being exchanged for, or converted into cash or other property, the
Committee shall have the right to terminate the Plan as of the date of the
exchange or conversion in which case the Options shall convert into the right to
receive such cash or property net of the exercise price of the Options.
     10. Termination, Suspension or Amendment of Plan. The Committee may at any
time terminate, suspend or amend the Plan, except that the Committee shall not,
without the authorization of the holders of a majority of the Stock voted at a
stockholders’ meeting duly called and held, change any provisions (other than
those adjustments for changes in capitalization as hereinbefore provided) which
determine (a) the aggregate number of shares for which Options may be granted
under the Plan or to any person; (b) the classes of persons eligible for
Options; or (c) the duration of the Plan.
     11. Postponement of Exercise. The Committee may postpone any exercise of a
Option for such time as the Committee may deem necessary in order to permit
Corporation (i) to effect, amend or maintain any necessary registration of the
Plan or the shares of Stock issuable upon the exercise of an Option under the
Securities Act of 1933, as amended, or the securities laws of any applicable
jurisdiction, (ii) to permit any action to be taken in order to (A) list such
shares of Stock on a stock exchange if shares of Stock are then listed on such
exchange or (B) comply with restrictions or regulations incident to the
maintenance of a public market for its shares of Stock, including any rules or
regulations of any stock exchange on which the shares of Stock are listed, or
(iii) to determine that such shares of Stock and the Plan are exempt from such
registration or that no action of the kind referred to in (ii)(B) above needs to
be taken; and Corporation shall not be obligated by virtue of any terms and
conditions of any Option Agreement or any provision of the Plan to recognize the
exercise of an Option or to sell or issue shares of Stock in violation of the
Securities Act of 1933 or the law of any government having jurisdiction thereof.
Any such postponement shall not extend the terms of an Option and neither
Corporation nor its directors or officers shall have any obligation or liability
to any Participant or to any other person with respect to any shares of Stock as
to which the Option shall lapse because of such postponement.
     12. Changes in Control.
     (a) Change in Control Followed by Employment Termination. In the event that
a Change in Control shall occur and an employee Participant’s employment shall
terminate within twelve months after the Change in Control (except as provided
in the next sentence), then (i) all unexercised Options (whether or not vested
or then exercisable) shall automatically become one hundred percent vested and
exercisable immediately, (ii) no other terms, conditions, restrictions or
limitations shall be imposed upon any of such Options after such date, and in no
circumstance shall an Option be forfeited on or after such date and (iii) all
such Options shall be valued on the basis of the greater of the Change in
Control Price or the Fair Market Value on the date of such termination, and such
value shall promptly be paid to such Participant in cash by the Corporation or
its successor. The foregoing shall not apply if employment termination is due to
(i) death, (ii) disability entitling the Participant to benefits under the
Corporation’s or its successor’s long-term disability plan, (iii) Cause or
(iv) resignation (other than (A) resignation from a declined reassignment to a
job that is not reasonably equivalent in responsibility or compensation or that

-9-



--------------------------------------------------------------------------------



 



is not in the same geographic area, or (B) resignation within 30 days following
a reduction in base pay).
     (b) Automatic Acceleration and Cash-Out. Upon a Change in Control that
results directly or indirectly in the Stock (or the stock of any successor to
the Corporation received in exchange for Stock) ceasing to be publicly traded in
a national securities market, (i) all unexercised Options (whether or not
vested) shall automatically become one hundred percent vested and exercisable
immediately, (ii) no other terms, conditions, restrictions or limitations shall
be imposed on any such Options after such date, and in no circumstances shall an
Option be forfeited on or after such date, and (iii) all such Options shall be
valued on the basis of the Change in Control Price, and such value shall
promptly be paid to the Participants in cash by the Company or its successor.
     (c) Miscellaneous. Upon a Change in Control, no action, including, without
limitation, the amendment, suspension or termination of the Plan, shall be taken
that would adversely affect the rights of any Participant or the operation of
the Plan with respect to any Option to which a Participant may have become
entitled hereunder on or prior to the date of the Change in Control or to which
such Participant may become entitled as a result of such Change in Control.
     (d) Section 16 Insiders. Notwithstanding anything to the contrary herein,
any Participant who is subject to the reporting requirements of the Exchange Act
with respect to the Corporation, who on the date of the Change in Control holds
Options that have been outstanding for a period of less than six months from
their date of grant, shall not be paid the consideration described in Section
12(b) above until the first day next following the end of such six-month period.
     13. Application of Proceeds. The proceeds received by Corporation from the
sale of its Stock under the Plan shall be used for general corporate purposes.
     14. Elimination of Fractional Shares. If under any provision of the Plan
that requires a computation of the number of shares of Stock subject to an
Option, the number so computed is not a whole number of shares of Stock, such
number of shares of Stock shall be rounded down to the next whole number.
     15. Validity. In the event that any provision of the Plan or any related
agreement is held to be invalid, void or unenforceable, the Board shall have the
right to declare the entire Plan void and unenforceable, taking such action as
shall be deemed to be in the best interest of the stockholders of Corporation.
     16. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
     17. Governing Law. All questions pertaining to the validity, construction
and administration of the Plan and Options granted hereunder shall be determined
in conformity with the laws of the State of Tennessee.

-10-



--------------------------------------------------------------------------------



 



            PRIMETRUST BANK
      By:           Gary L. Scott, Chairman        and Chief Executive Officer 
   

Approved by the Board of Directors: July 19, 2005
Approved by the Shareholders: April ___, 2006

-11-